 

Exhibit 10.1

Tocagen Inc.

Annual Incentive Plan

1.

Purpose

The Tocagen Inc. Annual Incentive Plan (the “Plan”) is designed to provide
annual bonuses to individuals who make an important contribution to the success
of Tocagen Inc. (the “Company”).  The Plan is intended to provide individuals
with incentives and rewards for achieving outstanding performance and to enhance
the ability of the Company to attract and retain highly talented individuals.

2.

Administration

The Plan will be administered by the Board of Directors of the Company (the
“Board”) and the Compensation Committee of the Board (the “Committee”) (each, a
“Plan Administrator”).  The Plan Administrator will have the sole discretion and
authority to administer and interpret the Plan, and the decisions of the Plan
Administrator will in every case be final and binding on all persons having an
interest in the Plan.

Notwithstanding the foregoing, certain aspects of the Plan as it applies to any
individual who holds a position with the Company below the Vice President level
and is not an “officer” of the Company (within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and Rule 16a-1 thereunder) (a
“Section 16 Officer”) may be administered by the Chief Executive Officer of the
Company who is also a member of the Board (the “CEO”), as specifically provided
in the Plan and subject to the Board’s delegation of such authority to the CEO,
and in such event, the CEO will have the sole discretion and authority to
administer and interpret such aspects of the Plan and be considered the Plan
Administrator for such purposes, and the decisions of the CEO will in every case
be final and binding on all such individuals.

3.

Plan Year

For purposes of the Plan, the Company’s fiscal year will be the “Plan Year”, and
the Plan will first apply to the Plan Year commencing on January 1, 2017.

4.

Eligibility

 

(a)

Participation

Each full time employee of the Company is eligible to participate in the Plan
and shall be considered a “Participant” in the Plan; any employee who is not
expressly classified by the Company as a “regular” employee, such as temporary
or contract employee and intern, is not eligible to be a Participant.   Any
other individual who provides services to the Company or an affiliate may become
a Participant in the Plan if such individual is specifically so designated in
writing by the Plan Administrator.  

1.

--------------------------------------------------------------------------------

 

Unless otherwise specified by the Plan Administrator or expressly provided in a
written agreement between a Participant and the Company, an individual who
commences employment with the Company during the first three calendar quarters
of a Plan Year may become a Participant for such Plan Year, commencing on the
date such individual commences employment with the Company (provided such
individual meets all other eligibility criteria for participation in the Plan);
an individual who commences employment with the Company in the last calendar
quarter of a Plan Year may not become a Participant until the Plan Year
following the calendar year in which such individual commenced employment.  

(b)For each Plan Year, each Participant will be granted an award of a contingent
right to a future payment under the Plan (an “Award”) for such Plan Year, the
payment of which is contingent upon achievement of the applicable performance
goals established by the Plan Administrator (as described in Section 5(b)).  

(c)Award Payments

Except as otherwise provided (i) in any other written plan or policy maintained
by the Company, (ii) in a written agreement between a Participant and the
Company, or (iii) by the Plan Administrator, in order to be eligible to receive
payment of an Award for any Plan Year, a Participant must meet the following
criteria: (A) continue to be a full-time employee of the Company from the date
his or her participation in the Plan commences for such Plan Year through the
date that Awards for such Plan Year are paid under the Plan; and (ii) comply
with any rules of the Plan established by the Plan Administrator.

5.

Method for Establishing and Determining Awards

(a)Establishment of Target Awards

For each Plan Year, the Plan Administrator will establish the following for each
Participant: (i) a target award opportunity under the Plan (“Target Award”),
expressed either as a percentage of such Participant’s Base Salary or as a set
dollar amount; (ii) the percentage of such Target Award attributable to
corporate performance goals; and (iii) the percentage of such Target Award
attributable to individual performance goals, as applicable.  The Plan
Administrator will determine, in its sole discretion, at what time the Target
Award is established and whether the Target Award is communicated to the
Participant and is not obligated to treat all Plan Participants similarly.

Notwithstanding the foregoing, if a Participant’s employment agreement or offer
letter agreement with the Company provides for a greater target award
opportunity than such Participant’s Target Award for any Plan Year, then for
purposes of the Plan, such greater target award opportunity will be deemed to be
such Participant’s Target Award for such Plan Year.

For purposes of the Plan, “Base Salary” for a Participant means the total amount
of base salary or base pay earned by such Participant during the applicable Plan
Year while such individual is a Participant.  Base Salary does not include any
bonuses, commissions or other incentive compensation, amounts received or
otherwise recognized in connection with equity awards, expense reimbursements,
relocation payments, overtime or shift differential payments, contributions made
by the Company under any employee benefit plan, the value of any employee

2.

--------------------------------------------------------------------------------

 

benefits or perquisites paid for by the Company, or any other similar items of
compensation.  Base Salary will be determined before any deductions for taxes or
benefits and deferrals of compensation pursuant to any Company-sponsored plan.

(b)Establishment of Performance Goals

For each Plan Year, the Plan Administrator will establish the following for each
Participant: (i) one or more performance goals (which may be corporate
performance goals and/or individual performance goals) and (ii) the relative
weights, if any, of such performance goals and (iii) such other terms and
conditions of the Award, if any, the Plan Administrator determines appropriate
in its discretion (and in accordance with the terms of the Plan).    The Plan
Administrator will make such determinations under this Section 5(b) at the times
and in the manner determined appropriate in its sole discretion and is not
obligated to treat all Plan Participants similarly.

(c)Evaluation of Performance Results

Following the end of each Plan Year, the Plan Administrator will determine
whether (and to what extent) the performance goals established for such Plan
Year pursuant to Section 5(b) have been achieved, provided that the extent to
which corporate performance goals are determined achieved will be made solely by
the Board and/or the Committee.

(d)Determination of Actual Awards

For each Plan Year, the Plan Administrator will determine the amount of any
actual Award for each Participant (which may be below, at or above such
Participant’s Target Award) based on (i) the extent to which the performance
goals established for such Plan Year pursuant to Section 5(b) have been achieved
(and any relative weighting of such performance goals) and (ii) such
Participant’s Target Award for such Plan Year.  Notwithstanding the foregoing,
the Plan Administrator will have the discretion to reduce the amount of any
actual Award below the amount calculated under the terms of the Plan and may
take into consideration such other factors as it determines appropriate, in its
sole discretion, in determining the amount of any actual Award for any
Participant. Awards will additionally be subject to any maximum limitation
approved by the Plan Administrator for the applicable Plan Year.  

6.

Payment of Awards

Following, and subject to, the Plan Administrator’s determination of actual
Awards for a Plan Year pursuant to Section 5(d), the Plan Administrator will
approve the payment of Awards for such Plan Year.  The payment of Awards under
the Plan will be made as soon as practicable after such certification and
approval.  

All Awards under the Plan will be paid in the form of cash or, if approved by
the Board or the Committee, a Stock Award (as defined in the Company’s 2017
Equity Incentive Plan), as determined by the Plan Administrator in its sole
discretion.  The terms and conditions of any such Stock Award will be determined
by the Plan Administrator in its sole discretion.  

3.

--------------------------------------------------------------------------------

 

7.

Miscellaneous

(a)Withholding of Compensation.  The Company will deduct and withhold from any
amounts payable to Participants under the Plan any amounts required to be
deducted and withheld by the Company under the provisions of any applicable
federal, state, local or foreign statute, law, regulation, ordinance or
order.  The Company reserves the right to require a Participant to satisfy such
deduction and withholding obligation in such manner as specified by the Company
under applicable law, in the event that amounts payable to Participants under
the Plan are not paid in the form of cash.

(b)Plan Funding.  The Plan will be unfunded.  Nothing contained in the Plan will
be deemed to require the Company to deposit, invest or set aside amounts for the
payment of any Awards under the Plan.

(c)Amendment or Termination of the Plan.  The Plan may be amended or terminated
at any time by the Board or the Committee.

(d)No Guarantee of Continued Service.  The Plan will not confer any rights upon
an employee to remain in service with the Company or any affiliate of the
Company for any specific duration or interfere with or otherwise restrict in any
way the rights of the Company or any affiliate of the Company to terminate an
employee’s service with the Company (or affiliate, if applicable) for any
reason, with or without cause or notice.

(e)No Assignment or Transfer.  None of the rights, benefits, obligations or
duties under the Plan may be assigned or transferred by any individual employee
or Participant.  Any purported assignment or transfer by any employee or
Participant will be void.  Participation in the Plan does not give any
individual any ownership, security, or other rights in any assets of the
Company.

(f)Validity.  In the event any provision of the Plan is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Plan.

(g)Governing Documents.  Each Award under the Plan shall be governed by the
provisions of the Plan as set forth herein.  This Plan contains the entire
agreement between the Company and each Participant on this subject, and
supersedes all prior bonus compensation plans or programs of the Company and all
other previous oral or written statements regarding any such bonus compensation
programs or plans.

(h)Clawback/Recovery.  All Awards and payouts under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Plan Administrator may impose such other
clawback, recovery or recoupment provisions in an individual written agreement
with the Participant as the Plan Administrator determines necessary or
appropriate, including but not limited to a reacquisition right in respect of a
previous payment under the Plan in Company common stock or cash upon the
occurrence of an event constituting

4.

--------------------------------------------------------------------------------

 

“cause” as defined in the Company’s 2017 Equity Incentive Plan. No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or “constructive termination” (or similar
term) under any agreement with the Company.

(i)Governing Law.  The rights and obligations of any employee under the Plan
will be governed by and interpreted, construed and enforced in accordance with
the laws of the State of California without regard to its or any other
jurisdiction’s conflicts of laws principles.

 

5.